UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2015 or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-14760 RAIT FINANCIAL TRUST (Exact name of registrant as specified in its charter) Maryland 23-2919819 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2929 Arch Street, 17th Floor, Philadelphia, PA (Address of principal executive offices) (Zip Code) (215) 243-9000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo A total of 91,235,358common shares of beneficial interest, par value $0.03 per share, of the registrant were outstanding as of November9, 2015. RAIT FINANCIAL TRUST TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 1 Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 1 Consolidated Statements of Operations for the Three-Month and Nine-Month Periods Ended September 30, 2015 and 2014 2 Consolidated Statements of Comprehensive Income (Loss) for the Three-Month and Nine-Month Periods Ended September 30, 2015 and 2014 3 Consolidated Statement of Changes in Equity for the Nine-Month Period Ended September 30, 2015 4 Consolidated Statements of Cash Flows for the Nine-Month Periods Ended September 30, 2015 and 2014 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item3. Quantitative and Qualitative Disclosures about Market Risk 57 Item4. Controls and Procedures 57 PART II—OTHER INFORMATION Item1. Legal Proceedings 59 Item1A. Risk Factors 59 Item6. Exhibits 60 Signatures 61 PART I—FINANCIAL INFORMATION Item 1. Financial Statements RAIT Financial Trust Consolidated Balance Sheets (Unaudited and dollars in thousands, except share and per share information) As of September 30, As of December 31, Assets Investment in mortgages and loans: Commercial mortgages, mezzanine loans, and preferred equity interests $ $ Allowance for losses ) ) Total investment in mortgages and loans, at amortized cost Investments in real estate, net of accumulated depreciation of $188,581 and $168,480, respectively Investments in securities and security-related receivables, at fair value — Cash and cash equivalents Restricted cash Accrued interest receivable Other assets Deferred financing costs, net of accumulated amortization of $33,804 and $26,056, respectively Intangible assets, net of accumulated amortization of $22,316 and $13,911, respectively Total assets $ $ Liabilities and Equity Indebtedness $ $ Accrued interest payable Accounts payable and accrued expenses Derivative liabilities Deferred taxes, borrowers’ escrows and other liabilities Total liabilities Series D cumulative redeemable preferred shares, $0.01 par value per share, 4,000,000 shares authorized, 4,000,000 and 4,000,000 shares issued and outstanding, respectively Equity: Shareholders’ equity: Preferred shares, $0.01 par value per share, 25,000,000 shares authorized; 7.75% Series A cumulative redeemable preferred shares, liquidation preference $25.00 per share, 8,069,288 shares authorized, 5,306,084 and 4,775,569 shares issued and outstanding 53 48 8.375% Series B cumulative redeemable preferred shares, liquidation preference $25.00 per share, 4,300,000 shares authorized, 2,340,969 and 2,288,465 shares issued and outstanding 23 23 8.875% Series C cumulative redeemable preferred shares, liquidation preference $25.00 per share, 3,600,000 shares authorized, 1,640,425 and 1,640,100 shares issued and outstanding 17 17 Series E cumulative redeemable preferred shares, $0.01 par value per share, 4,000,000 shares authorized — — Common shares, $0.03 par value per share, 200,000,000 shares authorized, 90,898,034 and 82,506,606 issued and outstanding, respectively, including 742,764 and 541,575 unvested restricted common share awards, respectively Additional paid in capital Accumulated other comprehensive income (loss) ) ) Retained earnings (deficit) ) ) Total shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 RAIT Financial Trust Consolidated Statements of Operations (Unaudited and dollars in thousands, except share and per share information) For the Three-Month Periods Ended September 30 For the Nine-Month Periods Ended September 30 Revenue: Investment interest income $ Investment interest expense ) Net interest margin Rental income Fee and other income Total revenue Expenses: Interest expense Real estate operating expense Compensation expense General and administrative expense Acquisition expense Provision for loan losses Depreciation and amortization expense Total expenses Operating (Loss) Income ) ) Interest and other income (expense), net ) Gains (losses) on assets 25 ) Gain on IRT merger with TSRE — — Gains (losses) on extinguishments of debt — — — Asset impairment ) — ) — TSRE financing extinguishment and employee separation expenses ) — ) — Change in fair value of financial instruments ) ) Income (loss) before taxes ) ) Income tax benefit (provision) ) ) Net income (loss) ) ) (Income) loss allocated to preferred shares ) (Income) loss allocated to noncontrolling interests ) ) 20 Net income (loss) allocable to common shares $ ) $ ) $ $ ) Earnings (loss) per share-Basic: Earnings (loss) per share-Basic $ ) $ ) $ $ ) Weighted-average shares outstanding-Basic Earnings (loss) per share-Diluted: Earnings (loss) per share-Diluted $ ) $ ) $ $ ) Weighted average shares outstanding-Diluted The accompanying notes are an integral part of these consolidated financial statements. 2 RAIT Financial Trust Consolidated Statements of Comprehensive Income (Loss) (Unaudited and dollars in thousands) For the Three-Month Periods Ended September 30 For the Nine-Month Periods Ended September 30 Net income (loss) $ $ ) $ $ ) Other comprehensive income (loss): Change in fair value of interest rate hedges ) ) ) Realized (gains) losses on interest rate hedges reclassified to earnings Total other comprehensive income Comprehensive income (loss) before allocation to noncontrolling interests ) ) Allocation to noncontrolling interests ) ) 20 Comprehensive income (loss) $ $ ) $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 RAIT Financial Trust Consolidated Statement of Changes in Equity (Unaudited and dollars in thousands, except share information) Preferred
